37 So. 3d 923 (2010)
David I. EPPS, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D09-2433.
District Court of Appeal of Florida, First District.
June 9, 2010.
David I. Epps, pro se, Appellant.
Bill McCollum, Attorney General, and Anne C. Conley, Assist Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant argues that his sentence is illegal and, accordingly, that his petition for writ of habeas corpus must be granted to correct a manifest injustice. Because the petition was not filed in the sentencing court, the circuit court lacked jurisdiction to address his claim on the merits. See Crockett v. Singletary, 723 So. 2d 911, 912 (Fla. 1st DCA 1999). Accordingly, we affirm the dismissal of Appellant's petition for writ of habeas corpus, which was without prejudice to his right to seek relief in the sentencing court. See Zuluaga v. State, Department of Corrections, 32 So. 3d 674 (Fla. 1st DCA 2010) (affirming the dismissal of a petition for writ of habeas corpus where the petitioner challenged the legality of his sentence and the circuit court's dismissal was without prejudice to the petitioner's right to seek proper relief in the sentencing court); cf. Davis v. State, *924 26 So. 3d 647, 650 (Fla. 2d DCA 2010) (reversing and remanding for transfer where the circuit court denied an apparently meritorious petition for writ of habeas corpus without indicating that it could be re-filed in the appropriate court).
AFFIRMED.
WEBSTER, LEWIS, and ROBERTS, JJ., concur.